Case 7:20-cv-00189-MFU-RSB Document 6 Filed 05/27/20 Page 1 of 1 Pageid#: 41


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 STEVEN RAY MULLINS,                               Civil Action No. 7:20-cv-00189
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 SWVRJA-HAYSI,                                     Chief United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered March 31, 2020 and then again on April 22, 2020, the court directed plaintiff to

submit within 20 days from the date of the order an inmate account form, and a certified copy of

plaintiff’s trust fund account statement for the six-month period immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confined during that six-month period. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                     27thday of May, 2020.
        ENTER: This _____
                                                                       Digitally signed by Michael F. Urbanski
                                                                       DN: cn=Michael F. Urbanski, o=Western
                                                                       District of Virginia, ou=United States
                                                                       District Court,
                                                                       email=mikeu@vawd.uscourts.gov, c=US

                                              __________________________________
                                                                       Date: 2020.05.27 10:18:13 -04'00'


                                                    Chief United States District Judge
